Title: To George Washington from Jacob Read, 6 August 1784
From: Read, Jacob
To: Washington, George



Sir
Annapolis [Md.] 6th August 1784

The Inclosed Copy of a Letter which I do myself the honour to inclose to you will perhaps give you some as Curious information as any you have had for a long time on the subject of Pollitics on the other side of the Water—The Intelligence is I believe to be relied on—You will do me the favour to return the ⟨sd⟩ Letter by next post and I must request you will not let it by any means transpire, I make the Communication to Your Excellency as Waranted by your general permission to see the Secret papers & Journals of Congress[.] as I shall destroy the Copy as soon as again in my possession I must also request that no Copy be taken—the Proclamation mentioned in my last on the subject of the Trade of the U.S. with the West Indies is almost verbatim with those formerly issued & is fully explained in the Copy of the letter Inclosed.
We shall loose the Two Gentlemen from New England in the next week their private affairs requiring their return to the Eastward  and as neither Deleware New York nor Connecticut Can be gotten to Attend I fear we shall have no more Committee of the States. this in the present Situation of European & Indian Affairs is really allarming—the delegates from Rhode Island always declared they woud not Attend.
If the Committee shoud dissolve or adjourn I shall go to Rhode Island where my mother is for her Health  and shall be happy to Execute any Commands you may have to the Eastward. I am with the sincerest regard & most perfect respect Sir your Excellency’s most obliged & Most obedient Servt

Jacob Read

